Title: To George Washington from Alexander McDougall, 1 April 1782
From: McDougall, Alexander
To: Washington, George


                        
                            Sir
                            West point April 1st 1782
                        
                        I have been extremely reluctant to trouble your Excellency while you were at Philadelphia, least I might draw
                            your attention from public Objects of more moment, than the Case of an Individual. The same Consideration still influences me, till you are settled in your Quarters; But as I am apprehensive,
                            Major General Heath may immediately apply for leave of Absence from the Army, I am constrained thus early to inform your
                            Excellency, that I have demanded of him, a more particular Specification of the Charges of my Arrest, in order that I
                            might with propriety plead to them, or admit them and justify; but I have not been able to obtain this however reasonable
                            and just in itself—And I have a number of important Charges to prefer against him, which highly concern the Army and the
                            service. Whether it is proper in my present Condition to exhibit these against him now, must be left to the Commander in
                            Chief—I shall take the Liberty of transmitting them tomorrow, with my Reasons for insisting on a more explicit
                            Specification of the Charges. If this is not complied with, before he leaves the Army, it will delay the Trial; to many of
                            them I cannot plead in their present form:it would be an Insult to my understanding as a freeman and an Officer.
                        I therefore beg he may not have Leave of Absence, till the Charges are as particular as they ought to be.
                        Hearing that your Excellency has arrived to day, I have taken the Liberty to trouble you with this address; And
                            have the Honor to be with great Truth Your most Obedient & most humble Servant
                        
                            Alex: McDougall
                        
                    